Fourth Court of Appeals
                                San Antonio, Texas
                                     January 24, 2018

                                   No. 04-17-00617-CV

                       IN THE INTEREST OF K.R.C., A CHILD,

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1487-CV
                         Honorable James Rausch, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The court has considered the appellant’s motion for reconsideration rehearing and en
banc, and the motion is DENIED.

It is so ORDERED on January 24, 2018.
                                          PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court